--------------------------------------------------------------------------------

August 5, 2020

 

Univest Securities, LLC

As Placement Agent for the Investors

375 Park Avenue, 15th Floor

New York, NY 10152

 

Re: Registration Rights Agreement

 

 

Reference is made to the Confidential Private Placement Memorandum, dated June
15, 2020 (the “Memorandum”) of Marizyme, Inc. (the “Company”) relating to a
private placement offering (the “Offering”) for sale up to $9,000,000 (the
“Maximum Amount”), in shares of the Company’s common stock, $0.001 par value per
share (the “Shares”), at a price per share of 1.25, for a total of up to
7,200,000 Shares, as amended by Supplement No. 1 to the Memorandum, dated August
5, 2020 and as it may be further amended or supplemented from time to time, the
accompanying Subscription Agreement (the “Subscription Agreement”) and all other
annexes and exhibits (collectively, the “Offering Materials”). Capitalized terms
not otherwise defined in this letter agreement, shall their respective meanings
ascribed to them in the Memorandum or the Subscription Agreement.

 

This registration rights letter agreement (the “Registration Rights Agreement”)
confirms our understanding with respect to registration of the securities sold
pursuant to the Offering Material: 

 

(a)Piggy-Back Registration Rights. If at any time after the initial Closing
Date, the Company determines to file a registration statement under the
Securities Act to register the offer and sale, by the Company, of Common Stock
(other than (i) on Form S-4 or Form S-8 under the Securities Act or any
successor forms thereto or (ii) a registration of securities solely relating to
an offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement) (a “Registration
Statement”), the Company shall, as soon as reasonably practicable, give written
notice to Univest Securities, LLC, acting on behalf of the Investors (the
“Placement Agent”), of its intention to so register the offer and sale of Common
Stock and, upon the written request, given within five (5) Business Days after
delivery of any such notice by the Company, of the Placement Agent to include in
such registration the Shares (collectively, the “Registrable Securities”) (which
request shall specify the number of Registrable Securities proposed to be
included in such registration), the Company shall cause all such Registrable
Securities to be included in such Registration Statement on the same terms and
conditions as the Common Stock otherwise being sold pursuant to such registered
offering, which shall be reviewed by counsel to the Placement Agent at least one
(1) Business Day prior to filing such Registration Statement with the
Commission.  

 

(b)Registration Procedures. The Company will, as expeditiously as possible:  

 

(i) (w) prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such Registration Statement to remain effective for the period
of the distribution contemplated thereby, (x) promptly provide to the Placement
Agent copies of all filings and Commission letters of comment and notify the
Placement Agent (by telecopier, by PDF and by e-mail addresses provided by the
Placement Agent) on or before the second (2nd) Business Day thereafter that the
Company receives notice that (A) the Commission has no comments or no further
comments on the Registration Statement, and (B) the Registration Statement has
been declared effective and (y) file with the Commission an acceleration request
within two (2) days that it is notified that the Commission has no comments or
no further comments on the Registration Statement and (z) subject to the rights
of the other holders of securities registered on the Registration Statement,
remove from the Registration Statement any securities other than the Registrable
Securities if the Commission determines that all of the securities being
registered cannot be registered.  

 

(ii)prepare and file with the Commission (x) such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective until such
Registration Statement has been effective for a period of one (1) year, and
comply with the provisions of the Securities Act with respect to the disposition
of all of the Registrable Securities covered by such Registration Statement in
accordance with each Investor’s intended method of disposition set forth in such
Registration Statement for such period and (y) additional registration
statements registering any Registrable Securities that the Commission does not
permit to be registered under such Registration Statement; 

 

(iii)furnish to the Placement Agent, at the Company’s expense, such number of
copies of the Registration Statement and the prospectus included therein
(including each preliminary prospectus) as the Placement Agent reasonably may
request in order to facilitate the public sale or the disposition of the
Registrable Securities covered by such Registration Statement, or make them
electronically available; 

--------------------------------------------------------------------------------



 

 

(iv)as applicable, list or make available for quotation the Registrable
Securities covered by such Registration Statement with any securities exchange
or quotation system on which the Common Stock of the Company is then listed or
quoted; 

 

(v)notify the Placement Agent within two (2) Business Days of the happening of
any event of which the Company has knowledge as a result of which the prospectus
contained in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, or which becomes subject to a
Commission, state or other governmental order suspending the effectiveness of
the Registration Statement covering any of the Registrable Securities; and 

 

(vi)provide to the Placement Agent copies of the Registration Statement and
amendments thereto at least two (2) days prior to the filing thereof with the
Commission. 

 

(c)Expenses. All expenses incurred by the Company in complying with the
registration rights provided herein, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of Company counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of
FINRA, and the fees of the Placement Agent’s counsel, and fees of transfer
agents and registrars are herein called “Registration Expenses.” All
underwriting discounts, selling commissions and transfers applicable to the sale
of Registrable Securities are herein called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with any Registration Statement
described herein. Selling Expenses in connection with the Registration Statement
shall be borne by the Investors. 

 

(d)Indemnification. The Investors and the Placement Agent shall be entitled to
the same indemnification rights as the other holders of registrable securities
under the applicable Registration Statement. Upon request, the Company shall
confirm to the Placement Agent its compliance with the terms of this paragraph. 

 

Kindly confirm your agreement with the above, by signing below in the space
indicated and by PDFing a signed copy of this letter agreement, via email to the
undersigned at npdevito@gmail.com. 

 

Marizyme, Inc.

 

 

By: Nicholas DeVito

Nicholas DeVito, Interim CEO

 

Consented and agreed to:

 

Univest Securities, LLC, as Placement Agent for the Investors

 

By: _____________________________

Name:

Title:

 

Investors

 

Each of the Investors has consented and agreed to this Registration Rights
Agreement through their execution and delivery to the Company of the Omnibus
Signature Page to Subscription Agreement and Registration Rights Agreement.